UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2055


KATRINA LYNN CAUDILL,

                Plaintiff - Appellant,

          v.

CCBCC, INC., a corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:08-cv-01202)


Submitted:   June 4, 2010                   Decided:   June 29, 2010


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Douglas Witten, Donald C. Wandling, AVIS, WITTEN &
WANDLING, L.C., Logan, West Virginia, for Appellant. Eric W.
Iskra, Alyesha P. Asghar, SPILMAN THOMAS & BATTLE, PLLC,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Katrina      Lynn     Caudill       appeals    the    district     court’s

order granting summary judgment in favor of her former employer

in this employment discrimination action.                      We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                        Caudill v. CCBCC,

Inc., 651 F. Supp. 2d 499 (S.D. W. Va. 2009); see also Wahi v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 617 (4th Cir.

2009) (“[A] plaintiff may not raise new claims after discovery

has begun without amending [her] complaint.”) (collecting cases

from other circuits adopting rule), cert. denied, 130 S. Ct.

1140 (2010); Swears v. R.M. Roach & Sons, __ S.E.2d __, 2010 WL

1839408    (W.     Va.    2010)    (setting       forth    elements     of    wrongful

discharge       claim    based    upon   violation        of    substantial    public

policy).    We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented      in   the    materials

before    the    court    and     argument      would   not     aid   the   decisional

process.

                                                                              AFFIRMED




                                            2